                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

                                              )
JOSE A. VIROLA,                               )
                                              )
                         Plaintiff,           )
                                              )
       v.                                     )    C.A. No. 17-776-MPT
                                              )
NANCY A. BERRYHILL,                           )
ACTING COMMISSIONER OF                        )
SOCIAL SECURITY,                              )
                                              )
                         Defendant.           )


                                      MEMORANDUM OPINION

I.     INTRODUCTION

       This action arises from the denial of plaintiff’s claim for Social Security Disability

benefits. On November 14, 2012, plaintiff filed an application for Supplemental Security

Income (“SSI”) under Title XVI of the Social Security Act (the “Act”).1 In his application,

plaintiff alleged he was disabled, as of September 5, 1986, due to mental retardation,

anxiety, nervousness, speech problems, and poor communication.2 His claims were

denied initially and upon reconsideration.3 Thereafter, plaintiff requested a hearing

before an Administrative Law Judge (“ALJ”), which was held on March 25, 2015.4 On

November 13, 2015, ALJ William Kurlander issued a decision denying plaintiff’s claims.5

Subsequently, on December 12, 2015, Plaintiff requested a review of the hearing


       1
         D.I. 16 at 2.
       2
         Id.
       3
         Id. at 1.
       4
         Id. at 2.
       5
         Id.
decision.6 The Appeals Council denied the review on April 13, 2017.7 He then filed a

timely appeal with this court. Presently before the court are the parties’ cross motions

for summary judgment. For the reasons that follow, the court will grant defendant’s

motion for summary judgment.

II.   BACKGROUND

      Plaintiff was born in Puerto Rico on September 5, 1986, which plaintiff alleges as

the onset of his disability.8 He is a Spanish speaking United States citizen.9 He

attended high school in Ponce, Puerto Rico, where he completed an Individualized

Education Program (“IEP”) in 2004.10 Plaintiff alleges he was placed in a pre-vocational

program because he was unable to meet the requirements for regular curriculum

participation.11 He claims due to mental retardation, severe paranoia, and

schizoaffective disorder, he is unable to work.12 He has no past relevant work.13

      A.     Evidence Presented

      From 2006 to 2012, plaintiff was under the care of Dr. Migueline Grant

Gonzales.14 Dr. Gonzales diagnosed plaintiff with mild mental retardation, finding his

condition as permanent.15 Dr. Gonzales believed plaintiff was completely limited in his




      6
        Id. at 3.
      7
        Id.
      8
        D.I. 16 at 2, 3.
      9
        Id. at 3.
      10
         Id.
      11
         Id.
      12
         Id.
      13
         Id.
      14
         Id. at 4.
      15
         Id.

                                            2
daily routine and incapable of physical and/or mental effort.16 From 2012-2014, plaintiff

saw Ms. Gloria Diaz, his primary care provider, for his impairments.17 In November

2012, Ms. Diaz noted plaintiff was fast paced, used loud speech, had an anxious and

euphoric mood, and his behavior was agitated and compulsive.18

       On January 29, 2013, Dr. Frederick Kurz, a psychologist, performed a one-time

evaluation by administering the Test of Non-verbal Intelligence-Fourth Edition, a fifteen-

minute test.19 Plaintiff attained a raw score of 17 placing his nonverbal cognitive skills at

an IQ of 76, borderline range.20 Dr. Kurz diagnosed him with borderline intelligence.21

Dr. Kurz believed plaintiff would have “moderate” limitations relating to other people,

daily activities, carrying out instructions under ordinary supervision, sustaining work

performance, and coping with pressures of ordinary work.22 In February 2013, plaintiff

had the same persisting symptoms as noted in November 2012, and Ms. Diaz

recommended psychological counseling. Later, she referred him to a psychiatrist and

neurologist.23

       From March 2013 to August 2013, plaintiff treated with Mr. Kurt Rodriguez of

Christiana Counseling.24 On March 7, 2013, Mr. Rodriguez conducted an initial exam

and noted plaintiff was withdrawn, picked at his fingers, and minimally verbal.25 Mr.


       16
          Id.
       17
          Id. at 8.
       18
          Id. at 9.
       19
          Id. at 11.
       20
          Id.
       21
          Id.
       22
          Id. at 12.
       23
          Id. at 9.
       24
          Id. at 4.
       25
          Id.

                                             3
Rodriguez diagnosed plaintiff with moderate mental retardation and anxiety disorder.26

On March 16, 2013, Mr. Rodriguez tried to administer a mini mental exam, but plaintiff

was unfocused and unable to answer any questions.27 On April 15, 2013, Dr. Gloria

Crespo performed an initial exam and observed plaintiff had poor eye contact, smelled

his fingers, and played with his hands.28 Dr. Crespo recommended cognitive behavioral

therapy.29 After this exam, plaintiff attended multiple cognitive behavioral therapy

sessions with Dr. Crespo.30 Based upon her observations, Dr. Crespo opined plaintiff

was mentally retarded.31 After various visits, she concluded that plaintiff’s mental and

intellectual deficits were severe and limiting.32

       In June 2014, plaintiff started treatment with Dr. Patricia Lifrak, a psychiatrist.33

During her exam, Dr. Lifrak noted that plaintiff’s judgment and insight was limited, and

he evidenced cognitive delays.34 Dr. Lifrak subsequently diagnosed plaintiff with a

mood disorder.35 On June 25, 2014, Dr. Crespo completed a mental impairment

questionnaire, finding him disabled from competitive employment.36 Subsequently, Dr.

Crespo diagnosed him with adjustment disorder with mixed features and mental

retardation.37 Dr. Crespo stated plaintiff was unable to meet competitive standards for


       26
          Id.
       27
          Id.
       28
          Id. at 5.
       29
          Id.
       30
          Id.
       31
          Id.
       32
          Id. at 6.
       33
          Id. at 7.
       34
          Id.
       35
          Id.
       36
          Id. at 10.
       37
          Id.

                                              4
even unskilled work due to his intellectual, cognitive, and psychological impairments.38

She also determined that plaintiff would have severe difficulties interacting with the

public and maintaining socially appropriate behavior because he is highly suspicious of

others or displayed inappropriate behaviors that are child-like.39

       Plaintiff was admitted to the Rockford Center from August 7, 2014 to August 18,

2014.40 He was transferred from Wilmington Hospital after a 24-hour commitment due

to paranoia and positive homicidal ideation towards many people.41 Upon admission,

Dr. Afzal, a psychiatrist at Rockford, diagnosed plaintiff with bipolar disorder and chronic

mental illness.42 Plaintiff was treated for ten days, placed on mental health medications,

and his symptoms improved.43 Upon discharge, Dr. Afzal diagnosed him with

schizophrenia.44 Plaintiff was discharged to follow up with Dr. Lifrak for care.45

       On September 6, 2014, plaintiff was seen at Wilmington Hospital for altered

mental state and suicidal ideations.46 There was concern about physical aggression,

cognitive disability, and medication compliance.47 Thereafter, plaintiff was discharged to

follow up with his psychiatrist.48 On September 24, 2014, plaintiff saw Dr. Lifrak.49 After

an exam, plaintiff remained non-verbal, passively cooperated, had poor eye contact and


       38
          Id.
       39
          Id.
       40
          Id. at 6.
       41
          Id.
       42
          Id. at 7.
       43
          Id.
       44
          Id.
       45
          Id.
       46
          Id.
       47
          Id.
       48
          Id.
       49
          Id. at 8.

                                             5
flat effect.50 Dr. Lifrak diagnosed plaintiff with schizoaffective disorder.51

       In 2013, plaintiff’s claim for benefits was evaluated by state agency consultants,

Carlene Tucker-Okine, Ph.D. and Christopher King, Psy. D.52 Dr. Tucker-Okine

believed plaintiff was moderately limited in multiple areas, including the ability to

understand and remember detailed instructions, maintain attention and concentration,

complete a normal workday and work week without interruptions from psychologically

based symptoms and set realistic goals.53 She believed he was limited to simple tasks

for work. Dr. King affirmed the opinion of Dr. Tucker-Okine.54

       B.      Hearing Testimony

               1. Plaintiff’s Testimony

       At the hearing on March 25, 2015, plaintiff provided no testimony.55 When

questioned, he did not cooperate or provide any verbal responses.56 Plaintiff stated,

during the hearing, that he did not understand.57 Plaintiff would not consent to the ALJ’s

use of a Spanish language interpreter.58 Counsel expressed concern over plaintiff’s

ability to testify.59 In lieu of plaintiff, his mother, Carolina Virola Ruiz, testified.60 She

testified plaintiff attended special education classes, entered the first grade at the age of



       50
          Id.
       51
          Id.
       52
           Id. at 12.
       53
           Id.
       54
           Id.
       55
           Id.
       56
          Id.
       57
          Id.
       58
          D.I. 21 at 2.
       59
          D.I. 16 at 12.
       60
          Id. at 13.

                                                6
ten, remained in fifth grade until the age of fifteen, and did not graduate high school.61

Ms. Ruiz explained she and plaintiff had lived in the United States for two and a half

years.62 She further testified that her son never worked and could not work because he

was depressed and thought everybody was ready to attack him.63 Ms. Ruiz stated her

son did not carry his own wallet or handle money.64

       She explained plaintiff suffered from depression, anxiety, and phobia and has no

friends nor socializes with family members.65 She testified he is unable to communicate

properly with a group of people, as well as his psychiatrist.66 He has problems with

anger and hears voices.67 Ms. Ruiz testified during the day, he spends his time

watching basketball on television, staying in his room, and listening to music.68 He does

not want to leave his room.69 Ms. Ruiz further noted that her son does not have a

driver’s license, is unable to use a computer, and cannot perform any chores.70 She

noted that he takes prolonged showers and must be prompted to stop.71




       61
          D.I. 21 at 2.
       62
           Id. at 3.
       63
          D.I. 16 at 13; D.I. 21 at 3.
       64
          D.I. 16 at 13.
       65
          Id.
       66
          Id.
       67
          Id.
       68
          Id.
       69
          Id.
       70
          Id.
       71
          Id.

                                             7
                2. Vocational Expert’s Testimony

       Testimony was provided at the hearing by vocational expert, Christina Cody.72

The ALJ proposed hypothetical question limiting plaintiff to unskilled work, reasoning

level at one or two, no ability to speak and read or write in English, no more than

occasional interaction with co-workers and supervisors, no interaction with the general

public, and no exposure to moving machinery. Ms. Cody identified several occupations

existed for such an individual including hand packager at the medium exertional level,

laborer, and kitchen helper.73 In another hypothetical, the ALJ included an individual

who was unable to leave his home unaccompanied because of mental defect or mental

impairments. In response, Ms. Cody explained there was no competitive employment.74

       Plaintiff’s counsel asked Ms. Cody several questions, specifically if an individual

had difficulty making independent judgment and remembering work-like procedures, the

impact these conditions would have on the person’s ability to work.75 Ms. Cody

responded it would be work preclusive.76 She further explained that the absence of one

day per month from work on a reoccurring basis would be considered excessive by

employers.77 Plaintiff’s counsel also asked if an individual had difficulty in all abilities

and aptitudes needed to do unskilled work, whether it would preclude him from doing

any type of unskilled work.78 Ms. Cody responded that it would preclude work.79


       72
          Id.
       73
          Id.
       74
          Id.
       75
          Id.
       76
          Id.
       77
          Id.
       78
          Id.
       79
          Id.

                                               8
              3. The ALJ’s Findings

       Based on the medical evidence and testimony provided in the 2015 hearing, the

ALJ determined plaintiff was not disabled, and therefore, ineligible for Social Security

Disability Insurance benefits and Supplemental Security Income. The ALJ’s findings

from the 2015 hearing, the disability decision at issue, are summarized as follows:

       1.     The claimant has not engaged in substantial gainful activity
              since October 31, 2012, the application date (20 CFR 416.971
              et seq.).

       2.     The claimant has the following severe impairments:
              borderline intelligence/borderline intellectual functioning,
              depression and schizoaffective disorder (20 CFR 416.920(c)).


       3.     The claimant does not have an impairment or combination of
              impairments that meets or medically equals the severity of
              one of the listed impairments in 20 CFR Part 404, Subpart P,
              Appendix 1 (20 CFR 416.920(d), 416.925 and 416.926).

       4.     After careful consideration of the entire record, I find the
              claimant has the residual functional capacity to perform a full
              range of work at all exertional levels but with the following
              nonexertional limitations: unskilled work, no more than
              reasoning level two; no requirement to read, speak, or
              understand English to perform the work; no work at exposed
              heights; no working around moving machinery; no interaction
              with the general public; and no more than occasional
              interaction with coworkers and supervisors.

       5.     The claimant has no past relevant work (20 CFR 416.965).

       6.     The claimant was born on September 5, 1986 and was 26
              years old, which is defined as a younger individual age 18-49,
              on the date the application was filed (20 CFR 416.963).

       7.     The claimant is not able to communicate in English, and is
              considered in the same way as an individual who is illiterate in
              English (20 CFR 416.964).

       8.     Transferability of job skills is not an issue because the

                                       9
              claimant does not have past relevant work (20 CFR 416.968).

       9.     Considering the claimant’s age, education, work experience,
              and residual functional capacity, there are jobs that exist in
              significant numbers in the national economy that the claimant
              can perform (20 CFR 416.969, and 416.969(a)).

       10.    The claimant has not been under a disability, as defined in the
              Social Security Act, from October 31, 2012, the date the
              application was filed (20 CFR 416.920(g)).80


III.   STANDARD OF REVIEW

       A.     Motion for Summary Judgment

       Each party moved for summary judgment.81 In determining the appropriateness

of summary judgment, the court must “review the record as a whole, ‘draw[ing] all

reasonable inferences in favor of the nonmoving party[,]’ but [refraining from] weighing

the evidence or making credibility determinations.”82 If there is no genuine issue as to

any material fact and the movant is entitled to judgment as a matter of law, summary

judgment is appropriate.83

       This standard does not change merely because there are cross-motions for

summary judgment.84 Cross-motions for summary judgment:

       are no more than a claim by each side that it alone is entitled to summary
       judgment, and the making of such inherently contradictory claims does not
       constitute an agreement that if one is rejected the other is necessarily
       justified or that the losing party waives judicial consideration and

       80
          D.I. 8-2 at 23-34.
       81
          D.I. 10 (Plaintiff’s motion for summary judgment); D.I. 14 (Defendant’s motion
for summary judgment).
       82
          Reeves v. Sanderson Plumbing, Prods., Inc., 530 U.S. 133, 150 (2000).
       83
          Hill v. City of Scranton, 411 F.3d 118, 125 (3d Cir. 2005) (quoting FED. R. CIV.
          P. 56(c)).
       84
          Appelmans v. City of Philadelphia, 826 F.2d 214, 216 (3d Cir. 1987).

                                            10
      determination whether genuine issues of material fact exist.85

“The filing of cross-motions for summary judgment does not require the court to grant

summary judgment for either party.”86

      B.     Court’s Review of the ALJ’s Findings

      Section 405(g) sets forth the standard of review of the ALJ’s decision by the

district court. The court may reverse the Commissioner’s final determination only if the

ALJ did not apply the proper legal standards, or the record did not include substantial

evidence to support the ALJ’s decision. The Commissioner’s factual decisions are

upheld if supported by substantial evidence.87 Substantial evidence means less than a

preponderance of the evidence, but more than a mere scintilla of evidence.88 As the

United States Supreme Court has found, substantial evidence "does not mean a large

or significant amount of evidence, but rather such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion."89

      In determining whether substantial evidence supports the Commissioner’s

findings, the court may not undertake a de novo review of the Commissioner’s decision

and may not re-weigh the evidence of record.90 The court’s review is limited to the

evidence that was actually presented to the ALJ.91 The Third Circuit has explained that

a:


      85
         Rains v. Cascade Indus., Inc., 402 F.2d 241, 245 (3d Cir. 1968).
      86
         Krupa v. New Castle County, 732 F. Supp. 497, 505 (D. Del. 1990).
      87
         42 U.S.C. §§ 405(g), 1383(c)(3); see also Monsour Medical Center v.
         Heckle, 806 F .2d 1185, 1190 (3d Cir. 1986).
      88
         Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005).
      89
         Pierce v. Underwood, 487 U.S. 552, 565 (1988).
      90
         Monsour, 806 F.2d at 1190.
      91
         Matthews v. Apfel, 239 F.3d 589, 593-95 (3d Cir. 2001)

                                           11
              single piece of evidence will not satisfy the substantiality test if the
              [Commissioner] ignores, or fails to resolve, a conflict created by
              countervailing evidence. Nor is evidence substantial if it is
              overwhelmed by other evidence, particularly certain types of
              evidence (e.g., evidence offered by treating physicians) or if it really
              constitutes not evidence but mere conclusion.92

       Thus, the inquiry is not whether the court would have made the same

determination, but rather, whether the Commissioner’s conclusion was reasonable.93

Even if the court would have decided the case differently, it must defer to the ALJ and

affirm the Commissioner’s decision so long as that decision is supported by substantial

evidence.94

       Where “review of an administrative determination is sought, the agency's

decision cannot be affirmed on a ground other than that actually relied upon by the

agency in making its decision.”95 In Securities & Exchange Commission v. Chenery

Corp., the Supreme Court found that a “reviewing court, in dealing with a determination

or judgment which an administrative agency alone is authorized to make, must judge

the propriety of such action solely by the grounds invoked by the agency. If those

grounds are inadequate or improper, the court is powerless to affirm the administrative

action by substituting what it considers to be a more adequate or proper basis.”96 The

Third Circuit has recognized the applicability of this finding in the Social Security

disability context.97 Thus, this court's review is limited to the four corners of the ALJ's



       92
          Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983).
       93
          Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir. 1988).
       94
          Monsour, 806 F .2d at 1190-91.
       95
          Hansford v. Astrue, 805 F. Supp. 2d 140, 144-45 (W.D. Pa. 2011).
       96
          Sec. & Exch. Comm’n v. Chenery Corp., 332 U.S. 194, 196 (1947).
       97
          Fargnoli v. Massanari, 247 F.3d 34, 44, n.7 (3d Cir. 2001).

                                             12
decision.98

         C.       ALJ’s Disability Determination Standard

         The Supplemental Social Security Income (SSI) program was enacted in 1972 to

assist “individuals who have attained the age of 65 or are blind or disabled” by setting a

minimum income level for qualified individuals.99 A claimant – in order to establish SSI

eligibility – bears the burden of proving that he is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of or not less than twelve months.”100 Moreover, “the physical or

mental impairment or impairments must be of such severity that the claimant is not only

unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in

significant numbers in the national economy.”101 Furthermore, a “physical or mental

impairment” is an impairment that results from anatomical, physiological, or

psychological abnormalities which are evidenced by medically acceptable clinical and

laboratory diagnostic techniques.102




         98
              Cefalu v. Barnhart, 387 F. Supp.2d 486, 491 (W.D. Pa. 2005).
         99
              Sullivan v. Zebley, 493 U.S. 521, 524 (1990) (citing 42 U.S.C. § 1381 (1982
ed.)).
         100
             42 U.S.C. § 423(d)(1)(A).
         101
             42 U.S.C. § 423(d)(2)(A).
         102
             42 U.S.C. § 423(d)(3).

                                               13
                  1.     Five-Step Test.

         The Social Security Administration uses a five-step sequential claim evaluation

process to determine whether an individual is disabled.103

                In step one, the Commissioner must determine whether the
         claimant is currently engaging in substantial gainful activity. If a claimant
         is found to be engaged in substantial activity, the disability claim will be
         denied.
                In step two, the Commissioner must determine whether the
         claimant is suffering from a severe impairment. If the claimant fails to
         show that her impairments are “severe”, she is ineligible for disability benefits.
         In step three, the Commissioner compares the medical evidence of the
         claimant's impairment to a list of impairments presumed severe enough to
         preclude any gainful work. If a claimant does not suffer from a listed
         impairment or its equivalent, the analysis proceeds to steps four and five.
         Step four requires the ALJ to consider whether the claimant retains the
         residual functional capacity to perform her past relevant work. The
         claimant bears the burden of demonstrating an inability to return to her
         past relevant work. If the claimant is unable to resume her former
         occupation, the evaluation moves to the final step.
                At this stage, the burden of production shifts to the Commissioner,
         who must demonstrate the claimant is capable of performing other
         available work in order to deny a claim of disability. The ALJ must show
         there are other jobs existing in significant numbers in the national
         economy which the claimant can perform, consistent with her medical
         impairments, age, education, past work experience, and residual
         functional capacity. The ALJ must analyze the cumulative effect of all the
         claimant's impairments in determining whether she is capable of
         performing work and is not disabled. The ALJ will often seek the
         assistance of a vocational expert at this fifth step.104

         If the ALJ determines that a claimant is disabled at any step in the sequence, the

analysis ends.105




         103
               20 C.F.R. §416.920(a); see also Plummer v. Apfel, 186 F.3d 422 (3d Cir.
1999).
         104
               Plummer, 186 F.3d at 427.
         105
               20 C.F.R § 404.1520(a)

                                               14
              2.     Weight Afforded Treating Physicians

       “A cardinal principle guiding disability eligibility determinations is that the ALJ

accord treating physicians’ reports great weight.”106 Moreover, such reports will be

given controlling weight where a treating source’s opinion on the nature and severity of

a claimant’s impairment is well supported by medically acceptable clinical and

laboratory diagnostic techniques, and is not inconsistent with the other substantial

evidence on record.107

       The ALJ must consider medical findings supporting the treating physician’s

opinion that the claimant is disabled.108 If the ALJ rejects the treating physician’s

assessment, he may not make “speculative inferences from medical reports” and may

reject “a treating physician’s opinion outright only on the basis of contradictory medical

evidence.”109 If an opinion is rejected, then the ALJ must provide an explanation for the

rejection. However, the explanation need not be exhaustive, but rather “in most cases,

a sentence or short paragraph would probably suffice.”110

       However, a statement by a treating source that a claimant is “disabled” is not a

medical opinion; rather, it is an opinion on an issue reserved to the ALJ because it is a

finding that is dispositive of the case.111 Therefore, only the ALJ can make a disability

determination.



       106
           Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)
       107
           Fargnoli v. Massanari, 247 F.3d 34, 43 (3d Cir. 2001).
       108
           Morales, 225 F.3d at 317 (citing Plummer, 186 F.3d at 429).
       109
           Plummer, 186 F.3d at 429.
       110
           Cotter v. Harris, 650 F.2d 481, 482 (3d Cir. 1981).
       111
           See 20 C.F.R. § 416.927 (e)(1).

                                              15
              3.     Evaluation of Subjective Accounts of Pain112

       Statements about the symptoms alone never establish the existence of any

impairment or disability.113 The Social Security Administration uses a two-step process

to evaluate existence and severity of symptoms.

                     a.     Existence of Pain

       First, the ALJ must find a medically determinable impairment – proven with

medically acceptable clinical and laboratory diagnostic data – that could reasonably be

expected to produce the claimant’s symptoms. Otherwise, the ALJ cannot find the

applicant disabled, no matter how genuine the symptoms appear to be.

       This step does not consider the intensity, persistence, and limiting effects of the

symptoms on the claimant: it only verifies whether a medical condition exists that could

objectively cause the existence of the symptom.

       Analysis stops at this step where the objectively determinable impairment meets

or medically equals one listed in 20 C.F.R. Part 404, Subpart P, Appendix 1, because

the claimant is considered disabled per se.

                     b.     Severity of Pain

       At step two, the ALJ must determine the extent to which the symptoms limit the

claimant’s ability to do basic work activities. At this step, the ALJ must consider the



       112
        See 20 C.F.R §§ 416.928-29; see also SSR 96-7p.
       113
        A symptom is an individual’s own description of physical or mental
impairments such as pain, fatigue, shortness of breath and other complaints. see SSR
96-7p.

                                              16
entire record, including medical signs, laboratory findings, the claimant’s statements

about symptoms, any other information provided by treating or examining physicians

and psychologists, and any other relevant evidence in the record, such as the

claimant’s account of how the symptoms affect his activities of daily living and ability to

work.114

       Where more information is needed to assess a claimant’s credibility, the ALJ

must make every reasonable effort to obtain available information that would shed light

on this issue. Therefore, the ALJ must consider the following factors relevant to

symptoms, only when such additional information is needed:

       (i) The applicants’ account of daily activities;

       (ii) The location, duration, frequency, and intensity of pain or other symptoms;

       (iii) Precipitating and aggravating factors;

       (iv) The type, dosage, effectiveness, and side effects of any medication the

       applicant takes or has taken to alleviate pain or other symptoms;

       (v) Treatment, other than medication, the applicant receives or has received for

       relief of pain or other symptoms;

       (vi) Any measures the applicant uses or has used to relieve pain or other

       symptoms (e.g., lying flat, standing for 15 to 20 minutes every hour, sleeping on

       a board, etc.); and

       (vii) Other factors concerning functional limitations and restrictions due to pain or




       114
             20 C.F.R. § 404.1529.

                                             17
       other symptoms.115

                4.    Factors in Evaluating Credibility116

       A claimant’s statements and reports from medical sources and other persons

with regard to the seven factors, noted above, along with any other relevant information

in the record, provide the ALJ with an overview of the subjective complaints, and are

elements to the determination of credibility.

       Consistency with the record, particularly medical findings, supports a claimant’s

credibility. Since the effects of symptoms can often be clinically observed, when

present, they tend to lend credibility to a claimant’s allegations. Therefore, the

adjudicator should review and consider any available objective medical evidence

concerning the intensity and persistence of pain or other symptoms in evaluating the

claimant’s statements.

       Persistent attempts to obtain pain relief, increasing medications, trials of different

types of treatment, referrals to specialists, or changing treatment sources may indicate

that the symptoms are a source of distress and generally support a claimant’s

allegations. An applicant’s claims, however, may be less credible if the level or

frequency of treatment is inconsistent with the level of complaints, or if the medical

reports or records show noncompliance with prescribed treatment.

       Findings of fact by state agency medical and psychological consultants and other

physicians and psychologists regarding the existence and severity of impairments and


       115
             20 C.F.R. § 404.1529
       116
             SSR 16-3p.

                                             18
symptoms, and opinions of non-examining physicians and psychologist are also part of

the analysis. Such opinions are not given controlling weight. However, the ALJ,

although not bound by such findings, may not ignore them and must explain the weight

afforded those opinions in his decision.

       Credibility is one element in determining disability. The ALJ must apply his

finding on credibility in step two of the five-step disability determination process, and

may use it at each subsequent step.

       The decision must clearly explain – provide sufficiently specific reasons based on

the record – to the claimant and any subsequent reviewers, the weight afforded to the

claimant’s statements and the reasons therefore.

       The law recognizes that the claimant’s work history should be considered when

evaluating the credibility of his testimony or statements.117 A claimant’s testimony is

accorded substantial credibility when he has a long work history, which demonstrates it

is unlikely that, absent pain, he would have ended employment.118

              5.     Medical Expert Testimony

       The onset date of disability is determined from the medical records and reports

and other similar evidence, which requires the ALJ to apply informed judgment.119 “At



       117
            20 C.F.R. § 404.1529(a)(3)
       118
            Podedworny v. Harris, 745 F.2d 210, 217 (3d Cir. 1984)(citing Taybron v.
Harris, 667 F.2d 412, 415 n.6 (3d Cir. 1981)). In Podedworny, the claimant worked for
thirty-two years as a crane operator for one company. He had a ninth grade education
and left his employment after the company physicians determined that his symptoms of
dizziness and blurred vision prevented him from safely performing his job.
        119
            SSR 83-20.

                                             19
the hearing, the administrative law judge (ALJ) should call on the services of a medical

advisor when onset must be inferred.”120

IV.    DISCUSSION

       A.     Parties’ Contentions

       Plaintiff argues the ALJ erred in his analysis of whether plaintiff’s mental health

impairments met or medically equaled one of the listed impairments by ignoring relevant

medical evidence and failing to provide an adequate explanation for some of his

findings.121 Plaintiff maintains, in making his assessment, the ALJ ignored relevant

evidence that supported the severity of plaintiff’s schizoaffective disorder and cognitive

dysfunction.122 Plaintiff asserts the ALJ disregarded substantial amounts of evidence

that supported the marked severity of his mental impairments.123

       The ALJ found plaintiff had moderate restrictions in his activities of daily living

(“ADLs”), but the plaintiff argues he had significant restrictions in his ability to perform

ADLs.124 Plaintiff contends the ALJ ignored significant portions of the evidence, which

revealed severe deficits in social functioning.125 Plaintiff further maintains there was

evidence in the record demonstrating he has significant concentration problems that

were marked in nature, and a significant portion of the evidence was not addressed by




       120
           Id.
       121
           D.I. 16 at 14.
       122
           Id. at 15.
       123
           Id.
       124
           Id. at 16.
       125
           Id. at 17.

                                              20
the ALJ.126 Plaintiff argues the ALJ summarily concluded he did not have a current

history of one or more years of an inability to function outside a highly supportive living

arrangement, with a continued need for such arrangement, and the ALJ failed to provide

an explanation for this finding.127

       Further, plaintiff contends the ALJ erred as a matter of law in failing to accord

adequate weight to the opinions and assessments of plaintiff’s treating psychologist, Dr.

Gloria Crespo.128 Plaintiff argues the ALJ disregarded repeated references of disabling

symptoms.129 Plaintiff contends Dr. Crespo’s opinion is consistent with three other

treating medical providers including Gloria Diaz, Kurt Rodriguez, LCSW, and Dr.

Migueline Grant Gonzalez, and the ALJ discredited their opinions based upon the one-

time exam done by Mr. Kurz, who was not a treating provider.130

       Alternatively, defendant contends substantial evidence supports the ALJ’s

decision.131 Defendant argues the ALJ properly evaluated the competing medical

opinion evidence.132 Defendant asserts the ALJ provided legitimate reasons to grant

little weight to Dr. Crespo’s opinions and substantial evidence supported his

determination.133 Defendant argues the reasons cited by the ALJ fully conformed to the

governing regulations, which provide more weight will be given to medical opinions



       126
           Id. at 18.
       127
           Id.
       128
           Id. at 19.
       129
           Id.
       130
           Id. at 20.
       131
           D.I. 21 at 4.
       132
           Id. at 5.
       133
           Id. at 6.

                                             21
depending on the nature and length of the treatment relationship, the opinion’s

supportability, and its consistency with the record as a whole.134

       Defendant further contends the ALJ did not err in concluding plaintiff’s

impairments did not meet or medically equal in severity the clinical requirements of

listings.135 Defendant asserts based on the evidence showing the effectiveness of

plaintiff’s treatment, the ALJ did not find plaintiff had marked or extreme difficulties in

this domain.136 Defendant argues that the ALJ did not err in his consideration of the

paragraph C criteria of Listings because the ALJ cited this criteria and found the

evidence failed to establish its presence.137 Defendant further argues the ALJ was

required to consider, and entitled to rely upon, the opinions of Drs. Tucker Okine and

King in formulating his RFC finding because such state agency consultants are highly

qualified psychologists who are experts in Social Security disability evaluation.138

       Defendant contends the ALJ was not mandated by SSR 06-3p to explicitly weigh

the statements of the claimant’s mother, and does not require that ALJs explain weight

given to sources other than “acceptable medical sources” and “non-medical sources”

evaluating a claimant in their professional capacity.139 Defendant contends a review of

the entirety of the ALJ’s decision illustrates that the record supports his finding that

plaintiff’s impairments did not equal Listings 12.02, 12.03, 12.04, 12.05, or 12.06.140


       134
           Id. at 9.
       135
           Id. at 10.
       136
           Id. at 11.
       137
           Id. at 12.
       138
           Id. at 13.
       139
           Id.
       140
           Id. at 14.

                                              22
Defendant argues the ALJ’s decision meets the test for meaningful judicial review and

substantive evidence supports the ALJ’s finding that plaintiff’s impairments were not

severe enough to equal the clinical requirements of any Listed Impairment.141

       B.     Disability Analysis

       Title II of the Social Security Act, 42 U.S.C. § 423(a)(I)(D), “provides for the

payment of insurance benefits” to those who contributed to the program and suffer from

a physical or mental disability.142 In order to qualify for disability insurance benefits, a

claimant must establish he was disabled prior to the date he was last insured.143 A

“disability” is defined as the inability to do any substantial gainful activity because of any

medically determinable physical or mental impairment, which either could result in death

or has lasted or can be expected to last for a continuous period of at least 12 months.144

To be disabled, the severity of the impairment must prevent return to previous work, and

considering age, education, and work experience, restrict “any other kind of substantial

gainful work which exists in the national economy.”145

       As explained previously herein, in determining whether a person is disabled, the

Commissioner is required to perform a five-step sequential analysis.146 If a finding of

disability or non-disability can be made at any point in the sequential process, the




       141
           Id.
       142
           Bowen, 482 U.S. at 140.
       143
           20 C.F.R. § 404.131.
       144
           42 U.S.C. §§ 423(d)(I)(A), 1382(c)(a)(3).
       145
           42 U.S.C. § 423(d)(2)(A); Barnhart v. Thomas, 540 U.S. 20, 21-22 (2003).
       146
           20 C.F.R. § 404.1520; see also Plummer v. Apfel, 186 F.3d 422,427-28 (3d
Cir. 1999).

                                              23
Commissioner does not review the claim further.147 Initially, the Commissioner

determines whether the claimant is engaged in any substantial gainful activity, and if the

claimant is so engaged, a finding of non-disabled is required.148 If the claimant is not so

engaged, step two requires the Commissioner to determine whether the claimant is

suffering from a severe impairment or a combination of impairments that is severe. If

the claimant is not suffering from either, a finding of non-disabled is required.149

       If the claimant’s impairments are severe, the Commissioner, at the third step.

compares the claimant’s impairments to a list of impairments (the “listings”) that are

presumed severe enough to preclude any gainful work.150 When a claimant’s

impairment or its equivalent matches an impairment in the listing, the claimant is

presumed disabled.151 If a claimant’s impairments, either singularly or in combination,

fail to meet or medically equal any listing, the analysis continues to step four and five.152

At step four, the Commissioner determines whether the claimant retains the RFC to

perform his past relevant work.153 A claimant’s RFC is “that which an individual is still

able to do despite the limitations caused by [his] impairment(s).”154 “The claimant bears

the burden of demonstrating an inability to return to [his] past relevant work.”155

       If the claimant is unable to return to his past relevant work, step five requires the


       147
           20 C.F.R. § 404.1520(a)(4).
       148
           20 C.F.R. § 404.1520(a)(4)(i).
       149
           20 C.F.R. § 404.1520(a)(4)(ii).
       150
           20 C.F.R. § 404.1520(a)(4)(iii); see also Plummer, 186 F.3d at 428.
       151
           20 C.F.R. § 404.1520(a)(4)(iii).
       152
           20 C.F.R. § 404.1520(e).
       153
           20 C.F.R. § 404.1520(a)(4)(iv); see also Plummer, 186 F.3d at 428.
       154
           Fargnoli, 247 F.3d at 40.
       155
           Plummer, 186 F.3d at 428.

                                             24
Commissioner to determine whether the claimant’s impairments preclude adjusting to

any other available work.156 At this final step, the burden is on the Commissioner to

show the claimant is capable of performing other available work existing in significant

national numbers and consistent with the claimant’s medical impairments, age,

education, past work experience, and RFC before denying disability benefits.157 In

making this determination, the ALJ must analyze the cumulative effect of all the

claimant’s impairments and often seeks the assistance of a vocational expert.

              1.     Weight Accorded to Medical Opinion Evidence

       It is the exclusive responsibility of the ALJ to weigh the evidence in the record as

a whole in making a disability decision.158 The evidence presented to the ALJ may

contain differing medical opinions from both treating and non-treating physicians, as

well as other testimony.159 Normally, the evidence presented by the treating physician is

given controlling weight as that individual may be most acquainted with the medical

history of the claimant. However, in circumstances where the treating physician’s

opinion is not consistent with the record as a whole or is not well supported by

“medically acceptable clinical and laboratory diagnostic techniques”, an ALJ may

reasonably accord little weight to the treating physician’s opinion.160 Plaintiff argues that

the ALJ failed to properly weigh the medical opinion from treating psychologist Dr.



       156
          20 C.F.R. § 404.1520(g) (mandating finding of non-disability when claimant
can adjust to other work); see also Plummer, 186 F.3d at 428.
      157
          Id.
      158
          See 20 CFR 404.1527(e)(2).
      159
          See 20 CFR 404.1512.
      160
          See 20 CFR 404.1527(c).

                                             25
Gloria Crespo. This court finds that the proper weight was given to Dr. Crespo’s medical

opinion, and the evidence supports this decision.

                      a.     Dr. Gloria Crespo and Dr. Migueline M. Grant Gonzalez

       The ALJ assigned little weight to the opinion of treating psychologist Dr.

Crespo.161 Dr. Crespo concluded that plaintiff had “marked” limitations with respect to

ADLs, social functioning, and maintaining concentration, persistence, or pace.162 In her

medical judgment, plaintiff is unable to function outside of his home and/or a highly

supportive living environment.163 Plaintiff argues Dr. Crespo’s opinion is supported by

her treatment notes and the records of Dr. Lifrak and Gloria Diaz.164 The ALJ also

considered the opinion of the plaintiff’s previous treating physician, Dr. Migueline M.

Grant Gonzalez.165 Dr. Gonzalez stated that plaintiff is totally disabled to carry out ADLs

and completely limited in his daily routine.166 The ALJ also assigned little weight to Dr.

Gonzalez’s statements.167 Ultimately, the ALJ found that claimant had moderate

restrictions in ADLs.168

       The ALJ noted that the claimant’s mother, Carolina Virola-Ruiz, completed a

function report in connection with his claim.169 In the report, his mother stated that she




       161
           D.I. 8-2 at 24.
       162
           Id.
       163
           Id.
       164
           D.I. 16 at 19.
       165
           D.I. 8-2 at 24.
       166
           Id.
       167
           Id.
       168
           Id. at 25.
       169
           Id.

                                            26
helps claimant with grooming and prepares his meals.170 She also reported that the

claimant was “lazy.”171 During the day, she indicated that he watches television and

plays video games.172 While the claimant’s mother reported supervising all major ADLs

including transportation, finances, and health, the record reflects that he retains the

“[a]bility to manage checkbook.”173 The claimant also felt helpless about not being able

to help his mother obtain housing and wanted to “move to another state to see if he can

get better services.”174

       In addition, the ALJ found that claimant had moderate difficulties in social

functioning.175 Although the ALJ considered claimant’s documented paranoia and

agitation, the medical evidence reveals improvement with medication176 Further, the

claimant was passively cooperative, had fair impulse control, and displayed no evidence

of agitation or manic symptoms upon examination.177 Other treatment providers

described the claimant as calm, cooperative, pleasant, friendly, and verbal.178

       The ALJ also found that claimant had moderate difficulties in concentration,

persistence, and pace.179 The claimant’s mother reported that he can pay attention for

five minutes.180 However, the medical evidence reveals improvement with medication


       170
           Id.
       171
           Id.
       172
           Id.
       173
           Id.
       174
           Id.
       175
           Id.
       176
           Id.
       177
           Id.
       178
           Id.
       179
           Id.
       180
           Id.

                                            27
with his memory intact and fair insight and judgement.181 Further, mental status

examination findings repeatedly describe the claimant as alert, oriented, and

cooperative.182

       Accordingly, the ALJ noted Dr. Crespo’s conclusions are inconsistent with the

evidence in the record and plaintiff’s level of activity, and assigned little weight to Dr.

Gonzalez’s findings because they are conclusory, and unsupported by the medical

records.183

                      b.     Carlene Tucker-Okine, Ph. D., and Christopher King,
                             Psy.D.,
       Plaintiff’s records were reviewed by state agency psychological consultants,

Carlene Tucker-Okine, Ph. D., and Christopher King, Psy.D.184 Dr. Tucker-Okine

opined that plaintiff was moderately limited in multiple areas, including his ability to

understand and remember detailed instructions, maintain attention and concentration,

complete a normal workday and work week without interruptions from psychologically

based symptoms and set realistic goals.185 Ultimately, Dr. Tucker-Okine concluded that

plaintiff has only mild limitations in ADLs and maintaining social function, and moderate

difficulties in concentration, persistence, or pace.186 Thereafter, Dr. King reviewed

plaintiff’s records and affirmed Dr. Tucker-Okine’s findings.187




       181
           Id.
       182
           Id.
       183
           D.I. 8-2 at 24.
       184
           D.I. 16 at 12.
       185
           Id.
       186
           D.I. 8-2 at 24.
       187
           D.I. 16 at 12.

                                              28
       The ALJ considered both consultants’ opinions and assigned some weight to

their opinions.188 The ALJ assigned partial weight to the opinions of the consultants

because their conclusions as to the claimant’s ability to answer questions, follow

directions, handle simple tasks, and handle one to two step commands are consistent

with the medical evidence in the record.189 This includes examination findings,

documented improvement with medication, and the results of intelligence testing.190

However, as discussed above, the record reflects that the claimant does have some

social limitations that have been appropriately accommodated for in the residual

functional capacity below.191 Accordingly, the consultants’ assessments were propoerly

assigned partial weight.192

                     2.       RFC Assessment

       Plaintiff alleges the ALJ failed to properly assess his residual functional

capacity.193 An RFC is an individual’s ability to perform in a work setting despite

impairments and limitations.194 In making this finding, the ALJ must consider all of the

claimant’s impairments, including those that are non-severe. Although the ALJ may

weigh the credibility of the evidence, he must indicate the evidence which he rejects and

his reason(s) for discounting such evidence.195



       188
           D.I. 8-2 at 24-5.
       189
           Id. at 32.
       190
           Id.
       191
           Id.
       192
           Id.
       193
           D.I. 16 at 21.
       194
           20 C.F.R. § 404.1545.
       195
           Plummer, 186 F.3d at 429.

                                             29
       In the current matter, the ALJ found that plaintiff possessed the residual

functioning capacity to perform a full range of work at all exertional levels.196 The ALJ,

however, noted the following nonexertional limitations: unskilled work, no more than

reasoning level two; no requirement to read, speak, or understand English to perform

the work; no work at exposed heights; no working around moving machinery; no

interaction with the general public; and no more than occasional interaction with

coworkers and supervisors.197 Furthermore, the ALJ specifically found plaintiff retains

the ability to perform work within the parameters of the above residual functional

capacity, which considered and accounted for his medically determinable

impairments.198

V.     CONCLUSION

       Consistent with the findings contained herein:

       1. Plaintiff’s motion for summary judgment (D.I. 15) is denied; and

       2. Defendant’s motion for summary judgment (D.I. 20) is granted.

       A Judgement Order shall follow.




Date: December 10, 2018




       196
           D.I. 8-2 at 27.
       197
           Id.
       198
           D.I. 8-2 at 33.
                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


                                           )
JOSE A. VIROLA,                            )
                                           )
                    Plaintiff,             )
                                           )
      v.                                   )   C.A. No. 17-776-MPT
                                           )
NANCY A. BERRYHILL,                        )
ACTING COMMISSIONER OF                     )
SOCIAL SECURITY,                           )
                                           )
                    Defendant.             )


                                 JUDGMENT ORDER

                    At Wilmington this 10th day of December, 2018.

IT IS ORDERED and ADJUDGED THAT:

1. Plaintiff’s motion for summary judgment (D.I. 15 ) is DENIED.

2. Defendant’s motion for summary judgment (D.I. 20) is GRANTED.




                                                            /s/ Mary Pat Thynge
                                                           Chief U.S. Magistrate Judge
